DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1, 4-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al. (US 4179531) in view of Yamada et al. (US 2008/0156212) 	Regarding claim 1, Hein et al. disclose “a liquid photopolymer resin composition (abstract) comprising: 	a)    at least one ethylenically unsaturated prepolymer (column 2, lines 30-31);  	b)    at least one ethylenically unsaturated monomer (column 2, lines 32-34), wherein the ethylenically unsaturated monomer comprises a mixture of monomers having one ethylenically unsaturated group (column 4, lines 25-27) and monomers having two or more ethylenically unsaturated groups (column 4, lines 9-18; column 4, lines 45-48)  	c)    at    least one photoinitiator (column 2, line 37); and 	d)    at    least one polythiol (column 2, line 35).” 	Hein et al. further disclose that the prepolymer (binder/oligomer) can be an A-B-A copolymer (column 2, lines 40-51), including styrene (column 3, line 3) and butadiene (column 3, line 20).  Hein et al. fail to disclose “wherein the ethylenically unsaturated prepolymer comprises one or more of an unsaturated polyester resin, an unsaturated polyurethane resin, an unsaturated polyamide resins and an unsaturated poly(meth)acrylate resin.”  However, Yamada et al. teach that the binder or oligomer (prepolymer) in a flexographic printing plate can be selected from a styrene-butadiene copolymer (paragraph 60) or from, inter alia, unsaturated polyurethane resins (paragraph 60).  It has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to substitute the A-B-A copolymers of Hein et al. with the unsaturated polyurethane oligomers of Yamada et al. because they have been recognized in the art as being equivalents for the same purpose.  	Regarding claim 4, Hein et al. further disclose “wherein the at least one polythiol is a 
 	Regarding claim 14, Hein et al. further disclose “A flexographic relief image printing plate comprising the photochemical reaction product of claim 1 (column 5, lines 60-63; column 9,   	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al. and Yamada et al., further in view of Choi et al. (US 2016/0207342). 	Regarding claim 11, Hein et al. disclose all that is claimed, as in claim 10 above, except “wherein the antioxidant is selected from the group consisting of sterically hindered monophenols, alkylated thiobisphenols and alkylidene bisphenols, hydroxybenzyls, triazines, polymerized trimethyldihydroquinone, dibutylzinc dithiocarbamate, dilauryl thiodipropionate, phosphites, and combinations of one or more of the foregoing.”  However, Choi et al. disclose using polymerized trimethyldihydroquinone as an antioxidant (paragraph 88).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use polymerized trimethyldihydroquinone as the antioxidant of Hein et al. because it has been shown in the art to be suitable for the intended purpose.  
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al. and Yamada et al., further in view of Holt et al. (US 2008/0124657). 	Regarding claims 12 and 13, Hein et al., as modified, disclose all that is claimed, as in claim 1 above, except “further comprising a performance enhancing additive,” or that “the performance enhancing additive comprises a high molecular weight fatty acid, wherein the high molecular weight fatty acid comprises myristic acid.”  However, Holt et al. disclose using myristic acid in order to ensure a dry, tack-free surface (paragraph 97).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include myristic acid in the modified composition of Hein et al. in order to insure a dry, tack-free surface. 	
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al. and Yamada et al., further in view of Leach (US 5688633) 	Regarding claims 15-17, Hein et al., as modified, disclose all that is claimed, as in claim 14 above, but fail to disclose that the Shore A hardness is less than about 20.  However, Hein et al. do teach that a low molecular weight additive can be added in order to increase the softness of the relief plates (column 6, lines 27-32). Furthermore, Leach teaches having plates with Shore A hardness values of less than about 35 in order to print on corrugated cardboard (column 3, lines 49-51).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the Shore A hardness less than about 20 in order to be able to print on corrugated board.  	Regarding the recited properties of elongation and tensile strength, it has been held that when the claimed and prior art products are at least substantially identical, any properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the components of the modified plate of Hein et al. are at least substantially identical, the recited properties of elongation and tensile strength are presumed to be inherent.  
Claims 18-26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Hein et al., Yamada et al., and Leach.
 	Regarding claim 18, AAPA discloses “a method of making a relief image printing plate from a liquid photoresin (page 2, second paragraph of Applicant’s specification), the method comprising the steps of: 	a)    casting a liquid photoresin composition on top of a coverfilm to a predetermined thickness (second paragraph on page 3),  	b)    laminating a backing sheet over the cast liquid photopolymer (second paragraph on page 3); 	c)    exposing the photopolymer to actinic radiation to selectively crosslink and cure the 
 	d)    removing    the liquid photopolymer (paragraph bridging pages 3 and 4); 	wherein a relief image of cured photopolymer is obtained (first full paragraph on page 4).” 	AAPA fails to disclose “wherein the liquid photoresin composition comprises: 	i) at least one ethylenically unsaturated prepolymer, wherein the ethylenically unsaturated prepolymer comprises one or more of an unsaturated polyester resin, an unsaturated polyurethane resin, an unsaturated polyamide resins and an unsaturated poly(meth)acrylate resin;  	ii) at least one ethylenically unsaturated monomer, wherein the ethylenically unsaturated monomer comprises a mixture of monomers having one ethylenically unsaturated group and monomers having two or more ethylenically unsaturated groups;  	iii) at least one photoinitiator; and  	iv) at least one polythiol.” 	However, AAPA is generic to the type of photopolymer used, leaving the choice up to one having ordinary skill in the art.  
 	Hein et al. disclose “a liquid photopolymer resin composition (abstract) comprising: 	a)    at    least one    ethylenically unsaturated prepolymer (column 2, lines 30-31);  	b)    at least one ethylenically unsaturated monomer (column 2, lines 32-34), wherein the ethylenically unsaturated monomer comprises a mixture of monomers having one ethylenically unsaturated group (column 4, lines 25-27) and monomers having two or more ethylenically unsaturated groups (column 4, lines 9-18; column 4, lines 45-48)  	c)    at least one photoinitiator (column 2, line 37); and 	d)    at least one polythiol (column 2, line 35).” 	It has been held that the selection of a known material based upon its suitability for its inter alia, unsaturated polyurethane resins (paragraph 60).  It has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to substitute the A-B-A copolymers of Hein et al. with the unsaturated polyurethane oligomers of Yamada et al. because they have been recognized in the art as being equivalents for the same purpose.   	AAPA, as modified, also fails to disclose that the Shore A hardness is less than about 30.  However, Hein et al. do teach that a low molecular weight additive can be added in order to increase the softness of the relief plates (column 6, lines 27-32). Furthermore, Leach teaches having plates with Shore A hardness values of less than about 35 in order to print on corrugated cardboard (column 3, lines 49-51).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the Shore A hardness less than about 30 in order to be able to print on corrugated board.  	Regarding claim 19, Hein et al. further disclose “wherein the at least one polythiol is a compound comprising molecules having two or more thiol groups per molecule (column 2, lines 35-36).”
 	Regarding claim 26, Hein et al. further disclose “further comprising a performance enhancing additive (column 6, line 45: plasticizers).”  	Regarding claims 28 and 29, Hein et al. disclose all that is claimed, as in claim 19 above, but fail to disclose that the Shore A hardness is less than about 20.  However, Hein et al. do teach that a low molecular weight additive can be added in order to increase the softness of 
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853